PER CURIAM:
This wrongful death claim was submitted upon stipulation of the parties to the effect that the respondent knew of dangerous, slippery road conditions caused by a tar spill on State Route 4 in Clay County, and negligently failed to correct those conditions; that the respondent knew of several vehicle accidents at the point of the spill, near Ivydale, one of which had torn out guardrails; that the respondent negligently failed to take any action to replace those rails or warn motorists of the dangerous conditions; that such negligence by the respondent caused the accident on April 25, 1973, as a result of which claimant’s decedent died; and that the sum of $15,000.00 represents a fair and reasonable award in settlement of this claim. Therefore, an award in that amount should be, and is hereby, made.
Award of $15,000.00.